ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-042, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20 — 14(a)(4)(E), RICHARD J. KWASNY of PRINCETON, who was admitted to the bar of this State in 1989, be disbarred based on discipline imposed in the Commonwealth of Pennsylvania that in New Jersey constitutes violations of RPC 1.15(a) (knowing misappropriation), RPC 1.15(d) (failure to comply with recordkeeping provisions of Rule 1:21-6), RPC 5.5(a) (practicing law while ineligible), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979):
And RICHARD J. KWASNY, having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that RICHARD J. KWASNY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained solely by RICHARD J. KWASNY pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
*398ORDERED that RICHARD J. KWASNY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that if the disciplinary proceedings against respondent in Pennsylvania are reopened, respondent may petition this Court for reconsideration of this Order; and it is further
ORDERED that RICHARD J. KWASNY comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.